Motion to vacate statutory stay pursuant to CPLR 5519 (subd [c]) granted, without costs. Unlike the situation presented upon respondent’s prior motion to vacate the statutory stay, which motion was denied, a final judgment has now been rendered, after trial, adjudging that Executive Order No. 43 [9 NYCRR 4.43] is unconstitutional and enjoining appellants from implementing the order. Upon consideration of the particular circumstances presented, we are of the opinion that the statutory stay should be vacated. Appellants shall file and serve record and brief on or before October 15,1984. Respondent shall file and serve his brief on or before October 29, 1984. Appeal set down for term commencing November 13, 1984. Mahoney, P. J., Kane, Casey and Levine, JJ., concur.